Cite as: 577 U. S. ____ (2015)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
  RANDY WHITE, WARDEN v. ROGER L. WHEELER
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

           No. 14–1372. Decided December 14, 2015 


   PER CURIAM.
   A death sentence imposed by a Kentucky trial court and
affirmed by the Kentucky Supreme Court has been over-
turned, on habeas corpus review, by the Court of Appeals
for the Sixth Circuit. During the jury selection process,
the state trial court excused a juror after concluding he
could not give sufficient assurance of neutrality or impar-
tiality in considering whether the death penalty should be
imposed. The Court of Appeals, despite the substantial
deference it must accord to state-court rulings in federal
habeas proceedings, determined that excusing the juror in
the circumstances of this case violated the Sixth and
Fourteenth Amendments. That ruling contravenes con-
trolling precedents from this Court, and it is now neces-
sary to reverse the Court of Appeals by this summary
disposition.
   Warden Randy White is the petitioner here, and the
convicted prisoner, Roger Wheeler, is the respondent.
   In October 1997, police in Louisville, Kentucky, found
the bodies of Nigel Malone and Nairobi Warfield in the
apartment the couple shared. Malone had been stabbed
nine times. Warfield had been strangled to death and a
pair of scissors stuck out from her neck. She was preg-
nant. DNA taken from blood at the crime scene matched
respondent’s. Respondent was charged with the murders.
   During voir dire, Juror 638 gave equivocal and incon-
sistent answers when questioned about whether he could
consider voting to impose the death penalty. In response
to the judge’s questions about his personal beliefs on the
2                    WHITE v. WHEELER

                         Per Curiam

death penalty, Juror 638 said, “I’m not sure that I have
formed an opinion one way or the other. I believe there
are arguments on both sides of the—of it.” App. to Pet. for
Cert. 126a. When asked by the prosecution about his
ability to consider all available penalties, Juror 638 noted
he had “never been confronted with that situation in a, in
a real-life sense of having to make that kind of determina-
tion.” Id., at 131a. “So it’s difficult for me,” he explained,
“to judge how I would I guess act, uh.” Ibid. The prosecu-
tion sought to clarify Juror 638’s answer, asking if the
juror meant he was “not absolutely certain whether [he]
could realistically consider” the death penalty. Id., at
132a. Juror 638 replied, “I think that would be the most
accurate way I could answer your question.” Ibid. During
defense counsel’s examination, Juror 638 described him-
self as “a bit more contemplative on the issue of taking a
life and, uh, whether or not we have the right to take that
life.” Id., at 133a. Later, however, he expressed his belief
that he could consider all the penalty options. Id., at 134a.
   The prosecution moved to strike Juror 638 for cause
based on his inconsistent replies, as illustrated by his
statement that he was not absolutely certain he could
realistically consider the death penalty. The defense
opposed the motion, arguing that Juror 638’s answers
indicated his ability to consider all the penalty options,
despite having some reservations about the death penalty.
The judge said that when she was done questioning Juror
638, she wrote in her notes that the juror “ ‘could consider
[the] entire range’ ” of penalties. Id., at 138a. She further
stated that she did not “see him as problematic” at the end
of her examination. Ibid. But she also noted that she did
not “hear him say that he couldn’t realistically consider
the death penalty,” and reserved ruling on the motion
until she could review Juror 638’s testimony. Ibid. The
next day, after reviewing the relevant testimony, the judge
struck Juror 638 for cause. When she announced her
                  Cite as: 577 U. S. ____ (2015)            3

                           Per Curiam

decision to excuse the juror, the trial judge stated, “And
when I went back and reviewed [the juror’s] entire testi-
mony, [the prosecution] concluded with saying, ‘Would it
be accurate to say that you couldn’t, couldn’t consider the
entire range?’ And his response is—I think was, ‘I think
that would be pretty accurate.’ So, I’m going to sustain
that one, too.” Id., at 139a–140a.
   The case proceeded to trial. Respondent was convicted
of both murders and sentenced to death. The Kentucky
Supreme Court affirmed the convictions and the sentence.
Wheeler v. Commonwealth, 121 S. W. 3d 173, 189 (2003).
In considering respondent’s challenges to the trial court’s
excusal of certain jurors for cause, the Kentucky Supreme
Court held that the trial judge “appropriately struck for
cause those jurors that could not impose the death pen-
alty. . . . There was no error and the rights of the defendant
to a fair trial by a fair and impartial jury . . . under both
the federal and state constitutions were not violated.” Id.,
at 179.
   After exhausting available state postconviction proce-
dures, respondent sought a writ of habeas corpus under 28
U. S. C. §2254 from the United States District Court for
the Western District of Kentucky. He asserted, inter alia,
that the Kentucky trial court erred in striking Juror 638
during voir dire on the ground that the juror could not
give assurances that he could consider the death penalty
as a sentencing option. The District Court dismissed the
petition; but a divided panel of the Court of Appeals for
the Sixth Circuit reversed, granting habeas relief as to
respondent’s sentence. Wheeler v. Simpson, 779 F. 3d 366,
379 (2015). While acknowledging the deferential standard
required on federal habeas review of a state conviction, the
Court of Appeals held that allowing the exclusion of Juror
638 was an unreasonable application of Witherspoon v.
Illinois, 391 U. S. 510 (1968), Wainwright v. Witt, 469
U. S. 412 (1985), and their progeny. 779 F. 3d, at 372–
4                   WHITE v. WHEELER

                         Per Curiam

374.
  Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), habeas relief is authorized if the
state court’s decision “was contrary to, or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States.” 28 U. S. C. §2254(d)(1). This Court, time and
again, has instructed that AEDPA, by setting forth neces-
sary predicates before state-court judgments may be set
aside, “erects a formidable barrier to federal habeas relief
for prisoners whose claims have been adjudicated in state
court.” Burt v. Titlow, 571 U. S. ___, ___ (2013) (slip op.,
at 6). Under §2254(d)(1), “ ‘a state prisoner must show
that the state court’s ruling on the claim being presented
in federal court was so lacking in justification that there
was an error well understood and comprehended in exist-
ing law beyond any possibility for fairminded disagree-
ment.’ ” White v. Woodall, 572 U. S. ___, ___ (2014) (slip
op., at 4) (quoting Harrington v. Richter, 562 U. S. 86, 103
(2011)).
  The Court of Appeals was required to apply this defer-
ential standard to the state court’s analysis of respond-
ent’s juror exclusion claim. In Witherspoon, this Court set
forth the rule for juror disqualification in capital cases.
Witherspoon recognized that the Sixth Amendment’s
guarantee of an impartial jury confers on capital defend-
ants the right to a jury not “uncommonly willing to con-
demn a man to die.” 391 U. S., at 521. But the Court with
equal clarity has acknowledged the State’s “strong interest
in having jurors who are able to apply capital punishment
within the framework state law prescribes.” Uttecht v.
Brown, 551 U. S. 1, 9 (2007). To ensure the proper bal-
ance between these two interests, only “a juror who is
substantially impaired in his or her ability to impose the
death penalty under the state-law framework can be
excused for cause.” Ibid. As the Court explained in Witt, a
                   Cite as: 577 U. S. ____ (2015)              5

                            Per Curiam

juror may be excused for cause “where the trial judge is
left with the definite impression that a prospective juror
would be unable to faithfully and impartially apply the
law.” 469 U. S., at 425–426.
   Reviewing courts owe deference to a trial court’s ruling
on whether to strike a particular juror “regardless of
whether the trial court engages in explicit analysis regard-
ing substantial impairment; even the granting of a motion
to excuse for cause constitutes an implicit finding of bias.”
Uttecht, 551 U. S., at 7. A trial court’s “finding may be
upheld even in the absence of clear statements from the
juror that he or she is impaired . . . .” Ibid. And where, as
here, the federal courts review a state-court ruling under
the constraints imposed by AEDPA, the federal court must
accord an additional and “independent, high standard” of
deference. Id., at 10. As a result, federal habeas review
of a Witherspoon-Witt claim—much like federal habeas
review of an ineffective-assistance-of-counsel claim—must
be “‘“doubly deferential.”’” Burt, supra, at ___ (slip op., at 1)
(quoting Cullen v. Pinholster, 563 U. S. 170, 190 (2011)).
   The Court of Appeals held that the Kentucky Supreme
Court unreasonably applied Witherspoon, Witt, and their
progeny when it determined that removing Juror 638 for
cause was constitutional. 779 F. 3d, at 372–374. The
Court of Appeals determined Juror 638 “understood the
decisions he would face and engaged with them in a
thoughtful, honest, and conscientious manner.” Id., at
373. In the Court of Appeals’ estimation, the trial judge
concluded the juror was not qualified only by “misappre-
hending a single question and answer exchange” between
Juror 638 and the prosecution, id., at 374—the exchange
in which Juror 638 stated he was not absolutely certain he
could realistically consider the death penalty, id., at 372.
According to the Court of Appeals, Juror 638 “agreed he
did not know to an absolute certainty whether he could
realistically consider the death penalty, but the court
6                     WHITE v. WHEELER

                           Per Curiam

proceeded as if he knew he could not.” Ibid. The Court of
Appeals further determined that if the trial judge, when
reviewing Juror 638’s examination, had “properly pro-
cessed that exchange” between Juror 638 and the prosecu-
tion, Juror 638 would not have been excused. Id., at 374.
   Both the analysis and the conclusion in the decision
under review were incorrect. While the Court of Appeals
acknowledged that deference was required under AEDPA,
it failed to ask the critical question: Was the Kentucky
Supreme Court’s decision to affirm the excusal of Juror
638 for cause “ ‘so lacking in justification that there was an
error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement’ ”?
Woodall, supra, at ___ (slip op., at 4) (quoting Harrington,
supra, at 103).
   The Court of Appeals did not properly apply the defer-
ence it was required to accord the state-court ruling. A
fairminded jurist could readily conclude that the trial
judge’s exchange with Juror 638 reflected a “diligent and
thoughtful voir dire”; that she considered with care the
juror’s testimony; and that she was fair in the exercise of
her “broad discretion” in determining whether the juror
was qualified to serve in this capital case. Uttecht, 551
U. S., at 20. Juror 638’s answers during voir dire were at
least ambiguous as to whether he would be able to give
appropriate consideration to imposing the death penalty.
And as this Court made clear in Uttecht, “when there is
ambiguity in the prospective juror’s statements,” the trial
court is “ ‘entitled to resolve it in favor of the State.’ ” Id.,
at 7 (quoting Witt, supra, at 434).
   The Court of Appeals erred in its assessment of the trial
judge’s reformulation of an important part of Juror 638’s
questioning. 779 F. 3d, at 372. When excusing the juror
the day after the voir dire, the trial judge said that the
prosecution had asked whether the juror “couldn’t con-
sider the entire range” of penalties. App. to Pet. for Cert.
                  Cite as: 577 U. S. ____ (2015)             7

                           Per Curiam

139a. The prosecution in fact asked if the juror was “not
absolutely certain whether [he] could realistically con-
sider” the entire range of penalties. Id., at 132a. The juror’s
confirmation that he was “not absolutely certain whether
[he] could realistically consider” the death penalty, ibid.,
was a reasonable basis for the trial judge to conclude that
the juror was unable to give that penalty fair considera-
tion. The trial judge’s decision to excuse Juror 638 did not
violate clearly established federal law by concluding that
Juror 638 was not qualified to serve as a member of
this capital jury. See Witt, supra, at 424–426. And simi-
larly, the Kentucky Supreme Court’s ruling that there
was no error is not beyond any possibility for fairminded
disagreement.
   The Court of Appeals noted that the deference toward
trial courts recognized in Uttecht “was largely premised on
the trial judge’s ability to ‘observe the demeanor of ’ ” the
juror. 779 F. 3d, at 373 (quoting 551 U. S., at 17). It
concluded that deference to the trial court here supported
habeas relief, because the trial judge’s “initial assessment
of [the juror’s] answers and demeanor” did not lead her to
immediately strike Juror 638 for cause. 779 F. 3d, at 373–
374.
   The Court of Appeals’ conclusion conflicts with the
meaning and holding of Uttecht and with a common-sense
understanding of the jury selection process. Nothing in
Uttecht limits the trial court to evaluating demeanor alone
and not the substance of a juror’s response. And the im-
plicit suggestion that a trial judge is entitled to less defer-
ence for having deliberated after her initial ruling is
wrong. In the ordinary case the conclusion should be quite
the opposite. It is true that a trial court’s contemporane-
ous assessment of a juror’s demeanor, and its bearing on
how to interpret or understand the juror’s responses, are
entitled to substantial deference; but a trial court ruling is
likewise entitled to deference when made after a careful
8                    WHITE v. WHEELER

                         Per Curiam

review of a formal transcript or recording. If the trial
judge chooses to reflect and deliberate further, as this trial
judge did after the proceedings recessed for the day, that
is not to be faulted; it is to be commended.
   This is not a case where “the record discloses no basis
for a finding of substantial impairment.” Uttecht, supra,
at 20. The two federal judges in the majority below might
have reached a different conclusion had they been presid-
ing over this voir dire. But simple disagreement does not
overcome the two layers of deference owed by a federal
habeas court in this context.
                         *     *   *
   The Kentucky Supreme Court was not unreasonable in
its application of clearly established federal law when it
concluded that the exclusion of Juror 638 did not violate
the Sixth Amendment. Given this conclusion, there is no
need to consider petitioner’s further contention that, if
there were an error by the trial court in excluding the
juror, it should be subject to harmless-error analysis. And
this Court does not review the other rulings of the Court of
Appeals that are not addressed in this opinion.
   As a final matter, this Court again advises the Court of
Appeals that the provisions of AEDPA apply with full
force even when reviewing a conviction and sentence
imposing the death penalty. See, e.g., Parker v. Matthews,
567 U. S. ___ (2012) (per curiam); Bobby v. Dixon, 565
U. S. ___ (2011) (per curiam); Bobby v. Mitts, 563 U. S. 395
(2011) (per curiam); Bobby v. Van Hook, 558 U. S. 4 (2009)
(per curiam).
   The petition for certiorari and respondent’s motion to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals for the Sixth Circuit is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                             It is so ordered.